Eustis, C. J., and Slidell, J.,
concurring. We concur in the legal results presented in the opinion and decree prepared by Judge Rost.
Preston, J.,
dissenting. In this case, I have come to the same conclusion upon the main question with the majority of the court, but by means so different, that I deem it my duty to deliver a separate opinion upon the question of the restoration of fruits and revenues. It is with great diffidence I dissent from the opinion of the court on account of the particular circumstances of this case, but am .happy that, in the result to the parties, my conclusion does not differ materially from the judgment of the court.
Augustin Macarty departed this life in the city of New Orleans, in the month of October. 1844, leaving an eslate appraised at $58,610. He left an olographic will, dated the 20th of May, 1842, which was duly probated on the 18th of October, 1844.
He declared himself to be without forced heirs, and instituted Francisco Tio his universal legatee, and appointed him his testamentary executor, giving him the seizin of his estate.
He gave freedom to three of his slaves, being minors under age ; appointed Celeste Perrault their tutrix, and bound them to serve her until they attained the age by law to be emancipated, when they should be emancipated at her expense, if worthy, of emancipation; if not, they should belong to his instituted heir Francisco Tio.
He gave to Patrice Macarty his clothes and the furniture of his bed-chamber. He declared that the rest of the furniture and movables in his house belonged to Celeste Perrault, to whom he gave for six months after his death the use of the property on which he resided. He gave to the boys’ asylum of Lafayette, the Catholic Association of Orphans in New Orleans, the Asylum for Orphans in Prytania street; the Perfect Union Lodge, No. 1, and several of his god-children, legacies in money to the amount of $500 each.
*137Tio took possession of the estate as executor; made a correct inventory, so far as appears; executed the will, and rendered his account, which was approved and homologated by judgment on the 2d December, 1845. The debts and legacies were paid; and on the 24th of April, 1846, he was, by a decree of the probate court, discharged from all further trust and liability as executor, and put into possession, as universal legatee, of all the remaining property belonging to the succession of the testator.
On the 16th of December, 1847, the plaintiffs instituted the present suit as the legal heirs of Augustin Macarty, and have fully established that they are his sole legal heirs.
They claim from Francisco Tio the whole succession of Augustin Macarty, on the ground that he was made universal legatee by the will as a person interposed for the purpose of transmitting his succession to persons incapable of receiving or holding the same, to the defeasance of the plaintiffs, and against the laws and policy of the State.
They allege that the persons incapable of receiving, for whose benefit the defendant is interposed, are : 1. Josephine Macarty, a free woman of color, who they allege to be the natural daughter of Augustin Macarty, with whom F. Tio has lived in concubinage for many years, and with whom he has contracted a religious marriage. 2. The natural children of Josephine, the issue of her concubinage with Francisco Tio. 3. Patrice Macarty, the natural child of Augustin Macarty by Celeste Perrault, a free woman, of color. And 4. Celeste Perrault, with whom they allege that he lived in concubinage forty-years, and until his death, ancf also of Philonise Macarty, another natural colored daughter of Macarty.
They allege, that the universal legacy in favor of F. Tio is null and void, on account of his interposition, and the incapacity of these persons for whose benefit he holds the property to take the universal legacy, or inherit any part of his estate.
They further allege, that the acknowledgement in the will, that the furniture in his house, and in the possession of which he died, belonged to Celeste Perr rault, is null as a disguised donation to a person incapable of receiving, as well as the donation to her, for a series of years, of the services of the three slaves to be emancipated when they have acquired the age required by law.
They allege, that the defendant had deprived them of the enjoyment of their property since the 20th of February, 1845, when they demanded it, and had thereby caused them damage to the amount of forty thousand dollars. They pray that they may be put into possession of all the property belonging to the succession, and all the rents and profits of the same; and that Francisco Tio may be condemned to pay them forty thousand dollars damages, and for general relief.
The defendant denied that he was an interposed person, and alleged, that he was the actual and bond fide universal legatee of Augustin Macarty; and claimed that he should be protected in the property bequeathed to him by hjs testator.
The suit is based upon the articles in our Civil Code which prohibit natural fathers, having collateral relations, from leaving to their acknowledged illegitimate children more than the third of their estate; (article 1473 ;) which prohibit any proof of acknowledgment except an authentic act in favor of colored children, (article 221,) and which impliedly prohibit them from proving their paternal descent from a white father. Art. 226. And as to Francisco Tio, immediately. *138they claim to annul the universal bequest to him under article 1478, in the following words : “ Every disposition in favor of a person incapable of receiving, shall be null, whether it be disguised under the form of an onerous contract, or be made under the name of persons interposed. The father and mother, the children and descendants, and the husband and wife of the incapable person shall be reputed persons interposed.”
On the trial of the cause, the plaintiffs offered verbal and other testimony to prove that Josephine Macarty, a colored woman, was the natural daughter of Augustin Macarty, and that Patrice Macarty was his colored natural son, and that the children of Josephine were the natural children of Francisco Tio. The testimony was opposed, because our code declares that illegitimate children may be allowed to prove their paternal descent, provided they be free and white. Free illegitimate children of color may also be allowed to prove them paternal descent from a father of color only.” Art. 226.
As illegitimate colored children not legally acknowledged, are not allowed to prove their paternal descent from a white man; it is most strenuously argued that such evidence cannot be given at all to establish paternal fiiliation. The objection is, that as no proof of paternal descent, but acknowledgement, is admissible in favor of colored children, no other proof should be admitted against them. On the contrary, the terms of the law excluding other proof in their favor, seems to imply that the other proof may be received against them. And nothing is more common in,practice than the admission of evidence against a party, which he cannot offer in his favor. The oath of a party may be offered against him, but cannotbe received in his favor. His declarations areevidenceagainstbutnotforhim.
But, I am aware that the objection is not so much to the mode of proving the illegitimacy of unacknowledged colored children, as it is to proving the fact of their illegitimacy at all. On this subject it would be sufficient to say, that the Supreme Court, in two cases similar to the present, that of Jung et al v. Doriocourt et al. 4 L. R. 177, and that of Robinett et al. v. Verdun's Vendee, 14 L. R. 144, have expressly decided that the illegitimacy of unacknowledged colored children may be proved against them, and their parentage traced to a white father. The tenacity with which the contrary is still insisted, in a long and certainly able argument of the defendant’s counsel, grows out of the favorable opinions of commentators, and some decisions of the French tribunals, in what is supposed analogous cases. But it is to be considered, that there exists in our State a public policy, perhaps an absolute necessity, to discourage the amalgamation of the white and colored race, which did not exist in France. Here, marriage between the two races is forbidden by law; the honor of marriage shall not be debased by the connection. Moreover, the inestimable advantages of marriage to society, shall not be disregarded by encouraging illicit and debasing concubinage with the colored race. But if colored children might make proof of their paternal descent from a white father, they might receive by testamentary dispositions, portions of the father’s estate, and without a will, claim alimony from his legal heirs, thus giving direct encouragement to the degrading evils which the exclusion of the proof by law was intended to remedy. The law permits it only where the parent has been so lost to shame as to make an authentic act of his degradation; and without this absolute certainty, will not allow the shameful investigation in court for the purpose of enabling the colored child, contrary to our fixed policy, to diminish the father’s estate to the prejudice of his white and lawful heirs. Such are the reasons for excluding the testimony jn favor of colored children.
*139But the incapacity of the unacknowledged and illegitimate colored child to receive by will, inures to the benefit of the heir of the testator. Code, art. 1696. The law declares the incapacity, and gives the benefit to the legal heir. Now, in declaring the one and giving the other, did the Legislature intend to defeat both and the whole object of the legislation, by prohibiting proof of the fact upon which the incapacity, the benefit, and whole object of the legislation depended. It is far more reasonable to conclude that, the law, in declaring the incapacity, and in according to the heir its consequential benefit, iutended to allow in his favor all the evidence necessary to enjoy it. And indeed, there is no law excluding the evidence offered, or prohibiting the proof on behalf of the heir of the fact to be established.
The prohibition to colored children to make proof of white paternal descent, was intended, so far as relates to the heir, to prevent them from claiming even alimony; and yet, the construction given to the prohibition by the defendant, would enable the unacknowledged illegitimate colored child to take by testament the whole estate of the white natural father; and the Legislature, instead of discouraging concubinage and amalgamation with the colored race, are supposed to have encouraged it by enabling the natural parent to disinherit his collateral heirs, and give his whole estate to his illegitimate colored offspring. This construction of the prohibitory law must be erroneous; and the proof of the illegitimacy of Macarty's children and grand-children was properly received. In making the proof, the law does not limit the heirs to the particular modes of proof prescribed to illegitimate children, in proving their paternal descent by art. 227 of the Civil Code.
The testimony fully satisfies me that Josephine Macarty is the natural daughter of the deceased Augustin Macarty, and that the children of Francisco Tio by her, are his natural grand-children.
Sanite Rivére knew Macarty well, because she lived with, and had a child by him herself. She proves that he lived previously with Victoria Wiltz, a free woman of color, in Dauphine street, and that Josephine Macarty was their child. She says Macarty was then an ensign in the Spanish troops. On the 3d of February, 1792, the same Josephine was baptized by the name of Maria, as the natural daughter of Mr. Macarty, an ensign in the regiment established in this city, and of Victoria, a free woman of color. Juan Macarty, an uncle of the child, and cadet in the same regiment, and Maria Chauvin, her aunt, were her godfather and god-mother.
Bridgette Macarty testifies, that Josephine, living with the defendant, Tio, is her eldest sister, and the daughter of the testator; that he always treated her as his child, called her so, and she called him father, and that her children were received at his house as grand-children, and called his grand-children, and that they called him grand-father.
A document absolutely conclusive against the defendant on this subject, is the baptism of his son, Pablo Tio, in the year 1825. On that solemn occasion, the defendant signed the instrument, in which it was declared, that the infant was his natural son, by Josephine Macarty, and that his maternal grand parents were Augustin Macarty and Victoria Wiltz, a free woman of color.
There is other evidence in the record; but enough has been detailed to establish fully that Josephin^Macariy is the natural daughter of the testator.
That she has lived with the defendant since 1807, is acknowledged by him, and also that six children are the living issue of their connexion ; also, that they *140have lived and still live together as a family ; that the children have been reared and educated as such; and that a priest has performed the religious ceremony of marriage between him and Josephine: so that every relation growing out of marriage, in point of fact, existed between them, except its civil effects as to the future, and a manifest intention matured for more than forty years, to supply these by their volition.
Now, our code, ai't. 1478, declares, that “ Every disposition in favor of a person incapable of receiving shall be null, whether it be disguised under the form of an onerous contract, or be made under the name of persons interposed. The father and mother, the children and descendants, and the husband and wife of the incapable person shall be reputed persons interposed.”
Francisco Tio and Josephine Macarty are not husband and wife in law ; and, therefore, the law creating a legal presumption of interposition does not in terms apply to them. But every consideration and motive for the adoption of the principle of law exists equally as to them, with the lawful husband and wife, the same physical connection; the same affection growing out of mutual dependance and daily reciprocity of domestic services ; the same objects of intense interest for all their mental and physical exertions. They are bound together by a numerous family of children, as dear to them, no doubt, and as constantly the objects of their joint solicitude, hopes and prayers, as if they were their lawful offspring. When, therefore, every consideration for the legal presumption of interposition exists, when it exists in point of fact, shall the parties escape its heavy consequences by no other means than the violation of the laws and the order and decency of society. Shall concubinage with an illegitimate colored woman, so degrading to society, be rewarded by all the beneficence to her which a parent could bestow on his lawful issue, while the white natural child who enters into the honored bonds of matrimony with one of his own race, under a similar bequest, could receive nothing from the wealth of the author of his existence. In the rough language of Lord Coke, “ this would be the cursed interpretation that corrodes the text.” I conclude, therefore, by the presumption arising from facts supported by every reason creating a presumption of law, that in the universal legacy of Macarty in favor of Francisco Tio, the latter was a person interposed for the transmission of his estate to his natural daughter Josephine Macarty. I look in vain through the record for any, the most remote, motive on behalf of Macarty to institute Tio his universal legatee, except that he lived in concubinage with his natural daughter, and was the father of his numerous grand-children.
And, having ascertained by the evidence, that the children of Josephine by Tio are the grand-children of Macarty, Tio is presumed in law to be a person interposed as to them by the very words of the code, which extends the presumption of interposition to the father of the persons incapable of receiving. His children are incapable of receiving from their natural grand-father, Macarty, by donation or inheritance ; for we are bound by the definition of children in article 3522 of the code, that under the name of children are comprehended grandchildren, great-grand-children, and all other descendants in the direct line Therefore, articles 913 and 1473 render the children of an unacknowledged natural child incapable of receiving by donation or inheritance from their grandfather. As Macarty had every possible motive to dispoqp of his estate in favor of his grand-children, and none to give it to Tio, except that he was the father of his grand-children by his illegitimate daughter, the presumption of law exists that their father was interposed for the benefit of the grand-children.
*141If the presumption of law did not exist, I would presume in fact that Tio was intei'posed on account of Macarty’s grand-children, because the reasons are as strong as those applicable to Tio and his daughter. But it is not necessaiy to dwell on this part of the case, as it is not essential, although it affords a double motive to annul the universal legacy in favor of the defendant.
I am unable to yield to the argument of defendant’s counsel, tending to prove that natural children not acknowledged, may receive by donation more than those who are acknowledged, because the former are not mentioned in the prohibitory law. This construction of the law would put it into the power, and leave it at the will of the natural parent to defeat the whole object, and all the provisions of our laws on the subject. I have no doubt the term natural children, used in articles 1470 and 1473 of the code, and referred to in article 1478, and as used generally in the code, embraces those illegitimate children who are not acknowledged as well as those who are acknowledged. And with respect to the articles in question, it was so expressly decided by our late Supreme Court in the case of Robinett et al. v. Verdun's Vendees, 4 L. R. 542—in which decision I fully concur.
It cannot be denied that a different course of decision has prevailed in France, but it has been strongly condemned by able commentators in that country as defeating the whole object of the laws imposing incapacities on natural children. At all events, there are overpowering reasons in our State for rejecting the foreign decisions and adhering to that of our own Supreme Court.
As to Josephine Macarty and her children, the law and the facts of the case being adverse to the defendant, the next consideration is the judgment that should be rendered against him in favor of the plaintiffs.
The child and grand-children, for whose benefit the univei'sal legacy in controversy was made, being incapable of receiving the benefit, there is no doubt that the estate, after paying the debts and undisputed legacies, must be restored to the legal heirs. But the restoration of fruits and revenues, and the condemnation to damages for its detention, in my opinion, must depend on the good or bad faith of the defendant. There are general rules as to the consequences of bad faith, but its existence depends upon the particular circumstances of each case. Cases may occur of substitution and interposition, where all the fruits and revenues should be restored, perhaps with interest and damages inflicted. They are generally cases where the facts are unknown and concealed by the parties, where the donor, and apparent, and also real donee, have secret agreements to defraud the lawful heirs, and are ready to maintain their frauds by perjury. To these and like cases the authorities and arguments- of the plaintiff’s counsel apply. It is our duty to consider the present case alone.
Our law does not prohibit the father from disposing in favor of his unacknowledged natural child, but by implication renders the child incapable of receiving, if the testator have relations. It then declares that the disposition in favor of a person incapable of receiving shall be null, whether made directly or through a person interposed. This is not an absolute, but relative nullity, to be declared when persons interested claim that the nullity should be pronounced. Then the incapacity of the illegitimate child inures to the benefit of the heir. But this nullity cannot be claimed by a stranger or person who has no interest in the result. For if there be no relations, the disposition in favor of even an unacknowledged illegitimate child would be valid, because no law expressly or impliedly prohibits it. Although the incapacity to receive was imposed by law on the illegitimate child with a view to the public good, yet no penalty is affixed *142to the bequest to him, and it could not be annulled on the application of the public prosecutor. Moreover, if the bequest is not attacked by a legal heir within five years, it becomes valid by prescription, and no longer open to an action to annul it by any body. Code, 3507.
It was, therefore, the business of Macarty’s heirs, from the day his succession was opened, to protect themselves by suit or otherwise, and to cause the universal legacy in controversy to be annulled on account of the incapacity of his natural children and the interposition of Tio. As every fact which now exists was then patent, they have only to reproach themselves for not having done so. Until that was done, the sworn executor was bound to execute the will and admit the truth of its declarations; and the court was bound to carry all its provisions into effect as far as possible, and to annul them only when clearly proved, at the suit of those interested, that it was authorized so to do bylaw. Under this vievt' of the will, Francisco Tio having faithfully administered the estate as executor, caused himself to be put into possession of the same as universal legatee, by judgment of the court on the 24l.h of April, 1846 ; no suit having been brought to annul the will.
Let us then enquire, whether in doing so he acted in good faith, or was, in the language of the Roman law, a spoliator. To solve this question, it will be useful to enquire what Macarty did; what his natural children. might do; and what Tio has done.
Macarty, by his youthful imprudence, had brought into existence an illegitimate daughter, and she had become the mother of a numerous offspring in the same situation. When age and infirmity indicated to him the approaching termination of his life, he deemed it his duty to repair, as far as possible, the misfortune he had brought upon his innocent offspring, and bequeathed them the greater part of his estate. He made some amends to society by other bequests to benevolent institutions. His immorality consisted in being the author of the existence of his offspring, not in the dispositions of his will. These were dictated by nature and the deepest affections of the heart — which all acknowledge and cherish — the love of a father for his offspring, however unfortunate. The affection of the testator was perhaps more intense, because he had entailed their misfortune upon them. We cannot, therefore, denounce the intentions of Macarty, but have rather to regret that his folly consisted, like that of most misers, in not doing the good he intended in death during his life, by removing his offspring and fortune to other countries, where they might enjoy it, without the stigma he had imprinted upon them. It is sufficient to conclude that he neither committed an offence or quasi-offence, or fraud, in making his will and not dying intestate. He disposed of his fortune as his heart and judgment dictated, every fact being then patent, which has been proved in this case, to enable his heirs to annul the disposition if they thought proper. As already stated, they failed to sue for three years, which has led to the whole difficulty on this part of the case.
Neither did the daughter and grand-children of Macarty commit an offence, quasi-offence, or become accessary to a fraud. Their parent gave them by will an estate. The will was duly probated and was valid until attacked by those interested to annul its provisions. We have a right to avail ourselves of the beneficence of any one, at least until those interested take measures to deprive us of that beneficence. Had the legacy been made directly to the natural daughter and grand-children of Macarty, they would have had a title to the properly voidable at the suit of the heirs, but a title which time might perfect, and not, *143therefore, intrinsically vicious or defective. For this reason, they would have enjoyed the fruits and revenues of the property bequeathed as possessors in good faith by a just title, until suit was brought to annul the legacy.
The case cannot be distinguished in principle from a suit brought for the reduction of an excessive donation to the disposable portion. Now, suppose Josephine had been duly acknowledged by Macarty to be be his natural daughter, and that he had given her his whole estate, the legacy might have been reduced to one-third of the estate, but only at the suit of his collateral relations. Until they claimed the reduction, Josephine and her children would have enjoyed the fruits and revenues of the whole, as possessors in good faith with a just title.
The only duty incumbent on the natural children of Macarty was to restore the property to his legal heirs, when they, by suit, annulled the provisions of the will in their favor, and to oppose no obstacles to the successful prosecution of the suit. Their ancestor had imposed on the legal heirs the necessity of a suit to regulate the effect of the will by making bequests manifestly valid, and ’others which might be annulled. That was the misfortune of the heirs who were obliged to take the estate with the ‘obstacles their deceased relative had interposed, and incur the trouble and expense of removing them.
The daughter and grand-children of Macarty were, therefore, in good faith until the suit was brought by the heirs, and it does not appear have opposed any obstacles to the success of the suit.
As to Tio, Macarty imposed upon him the duty of executing his will, by making it and appointing him testamentary executor. He gave him the possession of the estate, and the right to hold it uutil the heirs claimed it, and caused the universal legacy to be annulled. He was bound to see it executed, if possible, and the universal legacy maintained, if he could, even after he was discharged as executor and recognized as universal legatee. Code 1665. In the case of Sterlin v. Gros, Executor, &c., the Supreme Court allowed the executor the costs and counsel fees paid out of the estate, for endeavoring to maintain a will clearly invalid, because it was the act of the testator, and the duty of the executor to maintain the validity of the will. Even in the case of an undoubted substitution, or jidei commissum, where there is no concealment or fraud on the part of the donor or apparent donee, the latter is not necessarily liable for fruits and revenues or to the payment of damages. I give to a faithful friend my estate to keep for a dissipated relative; the revenues to be expended for his benefit; the estate to be turned over to him at the death of the donee. It is done openly, and all the facts and motives known to my legal heirs, but in the hope they would not interfere. They do not during the life of the trustee. He faithfully expends the revenues according to my will. The substitution is attacked and annulled at his death. Is his estate liable for t'he expended revenues ? 'It is impossible.
There was not strictly a substitution or jidei commissum in this case, to which the principles invoked from the Roman and French jurisprudence seem particularly to apply. We have no reason to believe that Macarty intended or bound Tio by any promise, written or verbal, to preserve the property, and return it or even its value to Josephine and her children. There is great reason to believe that he intended to confer the benefits on his descendants, by making Tio the real owner of the property; because knowing him to be an industrious, economical and prudent man, attached to his concubine and children, as much as if married to the one and the lawful father of the others, he would be likely to employ the property more to their real advantage than they would themselves. *144It is the spirit rather than the letter of article 1478 of the Code which requires that the universal legacy in favor of Tio should be annulled. For he was in fact the universal legatee of Macarty; and his interposition was not so much to hold the estate for his daughter and grand-children as to enrich Tio, that they might be benefited through him. If the bequest had not been attacked by the heirs, and Tio had died without in some way securing it to his concubine and her children, the property would have been inherited by his legal heirs. Or he might have abandoned Josephine and her children, and have given it to whom he pleased. All that can be said of Tio is, that he has yielded to the intentions of Macarty, without attempting secretly to defraud any person. He did not solicit Macarty to make the bequest.' It does not appear in evidence that he had any secret agreement or understanding with him as to the bequest. The contrary is rather established by the fact that Macarty had no intercourse with him, nor he with Macarty. He only went to see him the day he died — two years' after the date of the will. He was placed in his present position by the relative from whom the plaintiifs claim, and did no act which was not directed by the testator and which the heirs might not have prevented by a timely suit. He concealed nothing from them which they have proved in this suit. Every circumstance connected with his position was as palpable and well known to them the day the will was opened as it is at present. In a word, Tio committed no offence or quasi-offence, nor was guilty of any fraud. He was not, .therefore, the spoliator of the Roman and French jurisprudence. The whole loss to the plaintiffs has been caused, not by his acts, but by the acts of the relative from whom they claim, and which therefore they must bear, and by their own laches, for which they must suffer.
I think, therefore, that nothing can be recovered from Tio which could not be recovered from Josephine and her children. In fact, the suit is against them, through him. Having shown that fruits and revenues could not be recovered from them until suit was brought to annul the legacy, they cannot be recovered from Tio. They were all in good faith in possession of the property bequeathed to them by the will of the testator as their title, sanctioned by the judgment and authority of the proper court, until the 16th of December, 1847, when suit was brought by the legal heirs to annul the legacy in their favor. To conclude that they were not possessors in good faith, we should be obliged to hold that it was their duty to abandon the property, although Macarty’s will in their favor was in full force, sanctioned by a judgment of court, and no one had appeared in court seeking to annul it — where alone it could be annulled. The law did not require them to do so, and they are accountable for the fruits and revenues only from the judicial demand.
There is neither presumption of law nor any sufficient evidence to satisfy me that Tio is an interposed person as to Celeste Perrault or as to Patrice Macarty. Indeed, without facts to establish such an interposition we might ordinarily presume, that a white person occupying in fact the position of son-in-law of Macarty would have such a repugnance to the colored concubine of his father-in-law in fact, and her offspring, as would remove the supposition that he was an interposed person as to them.
It is true Mrs. Penn, Mrs. Michel and Cobarras, speak of very indefinite conversations with Céleste Perrault, in which she spoke of some claim of herself or son to the small farm in the swamp in the rear of Carrollton; and of her receiving, shortly after Macarty's death, very trifling supplies of wood, grass and milk from it, as before that event. But as to Tio, the striking facts exist, *145that he took possession of, and rented the place, which was of very little value; that he keeps it still, and has sold the negroes: and that even as to the dwelling in which Celeste had lived with Macarty almost a lifetime, she quit it very soon after the period to which she was limited in the will.
If the testimony satisfied me that Tio was interposed as to her, I would agree fully with the majority of the court, that he would be liable to the heirs for the fruits and revenues of the property for which he was so interposed, and, perhaps, to dnmages; because it could not have been intrusted to him for her, without a secret agreement and understanding with Macarty and also with his concubine, as to the amount and disposition of the property for which he was so' intrusted.
But to my mind, it is far more likely that Macarty provided for her out of his ample resources by pecuniary means, and so secretly as to elude detection, or so effectually that it could not be reached. This means grew out of the recluse life they led for many years; and that they were of a pecuniary character, was indicated by her journey .all over the south of Europe shortly after his death.
The last deposit he made in bank was of $3800, more than two years before his death; and of that he afterwards drew out $1500. What became of his ample revenues for more than two years afterwards, and perhaps money accumulating in the possession of his concubine during their long seclusion from society of any kind in their old age 1
That his son was engaged in business before Macarty’s death, and was affectionately aided by Macarty, shows that he was provided for without the interposition of Tio.
The direct donation of the father to his son, of his clothes, and furniture of his bed room, and legacies to Celeste Perrault, cannot be annulled without making them parties; nor can the acknowledgment in the will, that the remaining furniture belonged to her, be disproved except contradictorily witji her. The admission of the defendant on record, that it was not hers, is not binding upon her, nor can it have any effect in this suit; for the defendant is not an interposed person as to it. And, as executor or universal legatee, he was bound in law to regard the declaration in the will as true.
For all the foregoing considerations I think the judgment of the district court should be reversed. But, in considering what judgment, in my opinion, should be rendered, it is necessary to premise, that the executor has rendered his account; and I do not feel the necessity of his rendering another account, or protracting the litigation for that purpose. The money, stocks and personal estate which came into his hands amounted to about the sums paid in debts, legacies and expenses, and should be balanced, especially as the executor charged neither commissions nor fees of counsel in liquidating the estate. Six of the slaves sold by Tio produced $1715; for which sum alone he is accountable, as he sold them fairly at public auction; and there is no reason to believe with the intention of dilapidating the estate., The slave Henriette and her children were sold to Celeste Perrault at private sale but for their value, $1500, as appraised in the inventory; and there is no evidence that they were worth more. These sums, with interest from the judicial demand, being the 16th of December, 1847, the plaintiffs should recover. Also, the slaves Jackson and Liza, and $20 a month for their hire from the same period. Also, the real property described in the inventory, and its revenues from the 16th of December, 1847 ; deducting its expenses,
*146To ascertain exactly the net revenue, and for no other purpose, the cause, in my opinion, should be remanded.
The plaintiffs should pay the costs of the appeal, and the defendant those of the district court. •